NUMBER 13-19-00034-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DONALD CEGLAR,                                                            Appellant,

                                          v.

CHRIST’S HARBOR CHURCH,
GARY STONE, ELVIN GRAYSON
AND GARY SNYDER,                                                          Appellees.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.



                       MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria

      Appellant Donald Ceglar, along with twenty-five members of the Christ’s Harbor

Church (the Church), petitioned the trial court for a declaratory judgment regarding the

Church’s obligation to hold a leadership meeting pursuant to the Church’s by-laws. The
Church, Gary Stone, Elvin Grayson, and Gary Snyder (collectively, appellees) filed a plea

to the jurisdiction. The trial court granted the plea. By two issues, which we construe as

one, Ceglar argues that the trial court erred in granting appellees’ plea to the jurisdiction.

We affirm.

                                              I. BACKGROUND

       On February 2, 2018, forty-nine individuals submitted a signed petition (the

petition) to the appellees. These forty-nine individuals all claimed to be members of the

Church. The petition asserted that two female members of the Church accused Stone,

the Church’s newly hired Senior Pastor, of inappropriate behavior and misconduct. The

petition requested that the Church leadership hold a meeting, pursuant to the Church’s

by-laws, to determine if Stone’s employment should be terminated. Appellees did not

respond to the petition.

       On June 5, 2018, Ceglar and twenty-five members of the Church filed suit in the

trial court for a declaratory judgment. 1 The suit sought the following relief:

       In the present case, Plaintiffs are asking that this Court declare their rights
       under the established Church Constitution and by-Laws and order the
       Church, Elders, and Pastor to hold a meeting pursuant to said by-laws. Said
       meeting shall be for the purposes of holding a vote as to whether or not to
       declare the office of the Pastor vacant. The Plaintiffs stress at this juncture
       that they are not asking this Court to interfere in ecclesiastical matters; they
       are not asking this Court to determine the fate of Pastor Stone or to
       determine whether he should be fired or disciplined in any manner. The only
       action that the Plaintiffs seek is that a meeting be called and held pursuant
       to the by-laws. What happens at that meeting and the decision as to
       whether to declare the office of the Pastor vacant shall be entirely up to the
       members of the church, as it should be.




       1   Ceglar is the only member that appealed the trial court’s granting of the plea to the jurisdiction.
                                                       2
Appellees answered and filed a plea to the jurisdiction, claiming that the trial court was

without authority because “this case involves ecclesiastical matters that the courts are

prohibited from considering” and “[r]eligious controversies are not the proper subject of

civil-court inquiry.”

        On August 8, 2018, the trial court held a hearing on the plea to the jurisdiction. The

membership secretary of the Church from 2012 to early 2018, Brooke Townsend, testified

that all of the names on the petition were members according to the membership

computer program that they maintain. Appellees asserted that most of the individuals

named on the petition were not “members.” One of the Elders of the Church testified that

he did not recognize many names on the membership list, and he decided that if an

individual goes ninety days without praying, supporting, and devoting energies to the

Church, that individual would no longer be considered a “member.” Using these criteria,

appellees purged the membership records and accordingly asserted that most of the

names on the petition were not active members.

        At the hearing, appellees additionally argued, for the first time, that the petition was

invalid according to the by-laws of the Church. More specifically, appellees asserted that

one becomes a member of the Church by making a “profession of faith in the Lord Jesus

Christ and a pledge to support [the Church] with prayers, attendance, giving, and service.”

And under the Church’s by-laws, a petition to demand a special meeting to make the

Pastor’s position vacant requires signatures from twenty-five percent of members. 2 Thus,

appellees argued that the trial court was not allowed to determine the validity of the



        2 We note that the appellees consistently cite the by-laws as requiring a petition signed by at least
twenty-five percent of the Church members to demand a special meeting. However, Section 108 of the
Church’s by-laws very clearly states that the petition only requires fifteen percent of the Church members.
                                                     3
petition because doing so would require the court to intrude on matters of ecclesiastical

nature—specifically, it would require a determination of who was actually a member of

the Church.

       The trial court granted appellees’ plea to the jurisdiction. This appeal ensued.

                         II. ECCLESIASTICAL ABSTENTION DOCTRINE

A. Standard of Review and Applicable Law

       We review a trial court’s ruling on a plea to the jurisdiction de novo. See Tex. Dep’t

of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004); Hidalgo County v. Dyer,

358 S.W.3d 698, 703 (Tex. App.—Corpus Christi–Edinburg 2011, no pet.). When a plea

to the jurisdiction challenges jurisdictional facts, we consider the facts alleged by the

plaintiff and, “to the extent it is relevant to the jurisdictional issue, the evidence submitted

by the parties” to determine whether the plaintiff has affirmatively demonstrated the

court’s jurisdiction to hear the case. Tex. Nat. Res. Conservation Comm’n v. White, 46
S.W.3d 864, 868 (Tex. 2001). The process of deciding whether jurisdictional facts have

been affirmatively pleaded is similar to a summary judgment proceeding: if the evidence

does not raise a genuine issue of fact regarding the jurisdictional issue, then the plea to

the jurisdiction should be granted. See Miranda, 133 S.W.3d at 228.

       The First Amendment of the United States Constitution, applied to the states

through the Fourteenth Amendment, provides: “Congress shall make no law respecting

an establishment of Religion, or prohibiting the free exercise thereof.” U.S. Const. amend.

I, XIV. “This provision mandates that government and religion remain separate, forbidding

the government from interfering with the rights of hierarchical religious bodies to either

establish their own internal rules and regulations or create tribunals for adjudicating

                                               4
disputes over religious matters.” Lacy v. Bassett, 132 S.W.3d 119, 123 (Tex. App.—

Houston [14th Dist.] 2004, no pet.); see Torralva v. Peloquin, 399 S.W.3d 690, 695 (Tex.

App.—Corpus Christi 2013, pet. denied); Williams v. Gleason, 26 S.W.3d 54, 58 (Tex.

App.—Houston [14th Dist.] 2000, pet. denied); Tran v. Fiorenza, 934 S.W.2d 740, 743

(Tex. App.—Houston [1st Dist.] 1996, no writ) (citing Serbian E. Orthodox Diocese v.

Milivojevich, 426 U.S. 696, 708–09, 724–25 (1976)). Following this constitutional

mandate, under the ecclesiastical abstention doctrine, civil courts may not intrude into a

church’s governance of religious or ecclesiastical matters, such as theological

controversy, church discipline, ecclesiastical government, or the conformity of members

to standards of morality. See Torralva, 399 S.W.3d at 695; Williams, 26 S.W.3d at 58;

Dean v. Alford, 994 S.W.2d 392, 395 (Tex. App.—Fort Worth 1999, no pet.); Tran, 934
S.W.2d at 743.

       “Nevertheless, acknowledging that churches, their congregations, and hierarchy

exist and function within the civil community, they can be as amenable to rules governing

civil, contract, or property rights as any other societal entity.” Lacy, 132 S.W.3d at 123;

Dean, 994 S.W.2d at 395 (“[C]ourts do have jurisdiction to review matters involving civil,

contract, or property rights even though they stem from church controversy.”); Tran, 934
S.W.2d at 743. Therefore, a state may adopt an approach, including neutral principles of

law, for resolving church disputes that do not involve consideration of doctrinal

matters. Hawkins v. Friendship Missionary Baptist Church, 69 S.W.3d 756, 758–59 (Tex.

App.—Houston [14th Dist.] 2002, no pet.) (citing Jones v. Wolf, 443 U.S. 595, 604

(1979)). Under such an approach, a court may interpret church documents in purely

secular terms without relying on religious precepts in resolving the conflict. Id. If an issue

                                              5
cannot be determined without resolving a religious controversy, a court must defer to the

resolution of the doctrinal issue by the authoritative ecclesiastical body. Id. Often,

however, the difficulty arises in determining whether a particular dispute is “ecclesiastical”

or simply a civil law controversy in which church officials happen to be involved. Shannon

v. Mem’l Drive Presbyterian Church U.S., 476 S.W.3d 612, 622 (Tex. App.—Houston

[14th Dist.] 2015, pet. denied); Tran, 934 S.W.2d at 743. To resolve the question, courts

must look to the “substance and effect of a plaintiff’s complaint to determine its

ecclesiastical implication, not its emblemata.” Tran, 934 S.W.2d at 743; see Williams, 26
S.W.3d at 59 (stating the substance and effect of plaintiff’s petition must be examined to

determine its “ecclesiastical implication”).

B. Analysis

       Ceglar argues that the trial court erred by granting appellees’ plea to the

jurisdiction. More specifically, Ceglar asserts that there are unresolved issues of fact that

could be resolved by a trial on the merits without intruding into matters of ecclesiastical

concern. However, the appellees contend that it would be impossible to grant Ceglar’s

requested relief based solely on neutral principles of law. We agree with the appellees.

       Ceglar contends that the trial court has jurisdiction to hear this case because courts

are allowed to intervene in nonreligious church matters. It is true that a court may interpret

church documents or by-laws if doing so does not require the consideration of doctrinal

matters. Hawkins, 69 S.W.3d at 758–59. For example, in Shannon, the plaintiff Shannon

had signed a separation agreement with a church. 476 S.W.3d at 624. Shannon brought

suit against the church for “disparaging” her, but the church filed a plea to the jurisdiction.

Id. On appeal, the court decided that the issue of whether Shannon had been

                                               6
“disparaged” by the church could be resolved in secular terms without relying on any

religious precepts or interpreting the Church’s by-laws. Id.

       In Lacy, the plaintiff made a written request, pursuant to the Texas Non-Profit

Corporation Act (the Act), to his church to examine and copy some of the church’s

financial records. 132 S.W.3d at 123. The church refused to comply with the request. Id.

Lacy filed a declaratory judgment action against the church, but the trial court granted the

church’s plea to the jurisdiction. Id. On appeal, the court of appeals reversed, holding that

the church had incorporated under the Act and was thus “amenable to the provisions of

that statute.” Id. Under the plain language of the Act, Lacy was clearly allowed access to

the Church’s financial records. Id. Thus, “Lacy’s request to review the Church’s records

merely requires the trial court to enforce a neutral principle of law.” Id. at 126.

       Shannon and Lacy are distinguishable from the present case because the trial

court would not be able to grant the declarative relief that Ceglar seeks without resorting

to religious doctrine. According to the Church’s by-laws, to call a special meeting, Ceglar

needed a petition signed by at least fifteen percent of the Church members. The petition

contained forty-nine signatures. This may appear to be a simple mathematical problem

that the court could solve in purely secular terms, but to determine if Ceglar had fifteen

percent of the necessary signatures, the court would need to know how many total

members there are and how many of the forty-nine were considered members. Snyder

testified at the hearing on the plea to the jurisdiction that there were multiple membership

lists kept by the Church because they were not maintained very well. According to one

list, the Church had approximately 400 members, but according to another list, the Church

may have had 700 members. Ceglar’s only witness at the hearing was Townsend; she

                                              7
testified that when she started working at the Church, the membership list contained 600

names. Townsend asserted that all of the names on the petition were on the membership

lists of the Church, but she did not indicate how many members the Church currently has.

       More importantly, section 102 of the Church’s by-laws sets forth four ways to gain

membership in the Church: (1) provide a profession of faith; (2) transfer by letter from

another church of like faith and order; (3) statement claiming membership in a church of

like faith and order provided that neither the applicant or the Church can secure a letter;

and (4) reinstatement for people previously excluded from membership, provided they

offer a declaration of repentance. Thus, determining the Church’s total membership would

require inquiring into whether individuals have provided a profession of faith, which cannot

be decided on neutral principles of law. See Watson v. Jones, 80 U.S. 679, 728–29 (1872)

(concluding courts “cannot decide who ought to be members of the church”); In re St.

Thomas High Sch., 495 S.W.3d 500, 510 (Tex. App.—Houston [14th Dist.] 2016) (orig.

proceeding).

       In summary, this is not a case like Shannon and Lacy where the court can resolve

the legal matter on purely secular terms. See Shannon, 476 S.W.3d at 624; Lacy, 132
S.W.3d at 123. Rather, determining whether the petition met the fifteen percent threshold

would ultimately require the court to determine who qualified as a member of the Church.

Thus, this dispute ultimately concerns doctrinal matters in which the court may not

intervene. See Watson, 80 U.S. at 728–29; Lacy, 132 S.W.3d at 123. The trial court did

not err by granting appellees’ plea to the jurisdiction. We overrule Ceglar’s sole issue.

                                     IV. CONCLUSION

       We affirm the trial court’s judgment.

                                               8
                                  NORA L. LONGORIA
                                  Justice
Delivered and filed the
27th day of February, 2020.




                              9